Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 02/28/2022.
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/17/2021 is not in compliance with the provisions of 37 CFR 1.97.  With the exception of  Non-Patent Literature Cite No. 3, the documents in the IDS have been considered.
With respect to NPL Cite No. 3 (“Numerical Sensitivity of weight Vector Computation Methods in Array Signal Processing”), the IDS does not include a publication date for this document as required by 37 CFR 1.97, and therefore this document has not been considered.

Response to Amendment
No claims were amended, canceled, or added in the submission filed on 02/28/2022.
The §101 rejection of claims 1-20 is maintained.
The double patenting rejection of claims 1-5, 7, 9-11, 13, 15-17, and 19 is maintained.

Response to Arguments
Applicant's arguments with respect to the §101 rejection of claims 1-20 have been considered, but are not persuasive. 
Applicant first refers to Step 2A Prong Two of the eligibility inquiry (from the 2019 PEG) and argues that “Contrary to the allegations of the Office Action, Claim 1 is directed specifically to an improvement to the functioning of a computer” (Remarks at pg. 8), and that “The particular arrangement of at least the 
Even assuming arguendo that an improvement was achieved, an improvement via step to “determine a plurality of weights…” and to “adjust the attribute data [based thereon,” as recited in claim 1, does not yield any discernible improvement to the processor or any technology whatsoever.  Notably, the “determine” and “adjust” steps fall under the scope of the abstract idea itself (as noted in the §101 rejection below), with the reliance on a processor in a manner similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computing environment). See MPEP 2106.05(f) and 2106.05(h).  Any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).  Accordingly, no technical improvement to the processor has been shown.
In response to Applicant’s citation to the CAFC’s Enfish decision (Remarks at pgs. 10-11), the Examiner maintains that Applicant’s claims are not reasonably understood as being directed to "a specific improvement to the way computers operate," as was noted by the CAFC in the Enfish decision.  At most, Applicant’s claims rely on a generic computer as a tool to implement steps of an abstract idea that, in the absence of the generic computer, could be performed with pen and paper.  Executing the steps to process messages…, determine a plurality of weights, and adjust the attribute data [based thereon] fails to modify or improve the processor or any technology in any manner remotely analogous to the improved logical structure achieved by in the claims of Enfish, and merely adjusting attribute data based on determined ratings data for a target population cannot be reasonably considered as yielding “a specific improvement to the way computers operate" or “a specific implementation of a solution to a problem in the software arts," as was found by the CAFC in Enfish.  In contrast to Enfish’s claimed solution for configuring memory Enfish.
Next, under Step 2B, Applicant cites the CAFC’s BASCOM decision and, as best understood by the Examiner, suggests that a similar eligibility rationale applies in this instance (Remarks at pgs. 12-13).  In response, the Examiner points out that the Federal Circuit concluded that the claims in Bascom encompassed a “non-conventional and non-generic arrangement” of the additional elements, including installation of a filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end user.  In contrast, Applicant's claims have not been shown to encompass a “non-conventional and non-generic arrangement” of the additional elements.  The additional elements of an apparatus, memory, a processor to execute computer readable instructions, non-transitory computer readable medium, and system comprising means for processing beacon messages from a plurality of client devices; and means for determining ratings data have not been shown to be used or arranged in any unconventional manner or non-generic manner, and therefore the analogy to the CAFC’s eligibility rationale in the Bascom decision is not persuasive.
For the reasons above in addition to the reasons set forth below in the §101 rejection, the arguments are not sufficient to overcome the §101 rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 7, 9-11, 13, 15-17, and 19 are rejected on the ground of nonstatutory double patenting over claims 7-8 and 12-14 of U.S. Patent No. 10,740,774 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App. as filed on 02/28/2022
Claims of US Pat. No. 10,740,774
1
12
2
12
3
14
4
13
5
12
7
12
9
7
10
7
11
8
13
7
15
12
16
12
17
12
19
12


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,740,774 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-8), non-transitory computer readable medium (claims 9-14), and system (claims 15-20) are directed to potentially eligible categories of subject matter (i.e., machine, article of manufacture, and machine respectively), and therefore satisfy Step 1 of the eligibility test.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite one or more abstract ideas by reciting limitations falling within one or more of the abstract idea 
memory (The memory is an additional element to be evaluated under Step 2A Prong Two and Step 2B); and
a processor to execute computer readable instructions (The processor is an additional element to be evaluated under Step 2A Prong Two and Step 2B) to:
process messages received from a plurality of devices via a network to determine attribute data associated with a sample population (This step falls under mental processes because the “process messages…to determine attribute data” can be performed by human evaluation, judgement, observation, or opinion.  Even if the “process messages” step is interpreted as actually requiring computerized collection of the data from the plurality of devices, this activity nevertheless amounts at most to insignificant extra-solution data gathering activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g).  In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
determine a plurality of weights based on a data structure having elements corresponding to pairings of ones of a plurality of demographic partition statistics and ones of a plurality of baseline demographic statistics obtained for a target population, the demographic partition statistics corresponding to a plurality of demographic partitions of the sample population, the demographic partition statistics based on the attribute data, a first element of the data structure to combine a first one of the demographic partition statistics with a first one of the baseline demographic statistics of the target population based on a first value and a second value, the first value based on a numerator term of an expression to calculate a corresponding first one of the baseline demographic statistics of the sample population based on the demographic partition statistics, the second value based on a denominator term of the expression, the weights corresponding respectively to the demographic partitions of the sample population (This step falls under mental processes because the “determine” activities can be performed by human evaluation, judgement, observation, or opinion, and also falls under mathematical calculations/relationships for implementing this step based on the mathematical calculations/relationships disclosed in at least pars. 48-64 for performing this activity); and 
adjust the attribute data based on the weights to determine ratings data for the target population  (This step falls under mental processes because the “adjust” step can be performed by human evaluation, judgement, observation, or opinion, and also falls under mathematical calculations/relationships for implementing this step based on the mathematical calculations/relationships disclosed in at least pars. 65-66 for performing this activity, e.g. scaling the data by applying a weighted values to the attributes).
Independent claims 9/15 recite similar limitations as claim 1 and have been determined to recite the same abstract idea(s) as discussed above.  With respect to the recitation of “a matrix having elements corresponding to the pairings” in claims 9/15 (which is not recited in claim 1), the matrix is noted as encompassing a mathematical relationship/expression, as shown in Applicant’s Tables 1-7; similarly, a 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to: an apparatus, memory, a processor to execute computer readable instructions, non-transitory computer readable medium, and system comprising means for processing beacon messages from a plurality of client devices; and means for determining ratings data.  These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computing environment). See MPEP 2106.05(f) and 2106.05(h).  Even if the “process messages” step is interpreted as requiring the computerized collection of the data from the plurality of client devices, this activity nevertheless amounts at most to insignificant extra-solution data gathering activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to: an apparatus, memory, a processor to execute computer readable instructions, non-transitory computer readable medium, and system comprising means for processing beacon messages from a plurality of client devices; and means for determining ratings data.  These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification acknowledges that the computer-based implementation of the abstract idea relies on generic, general purpose, or off-the-shelf computing devices.  See at last paragraph [0077] of the Specification, which indicates that the claimed invention may be implemented with “any … type of computing device,” and noting a litany of other electronic devices that suggests that virtually any electronic device under the sun (having a processor) may be used to implement the claimed invention:

    PNG
    media_image1.png
    217
    703
    media_image1.png
    Greyscale

Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Even if the “process messages” step is interpreted as requiring the computerized collection of the data from the plurality of client devices, this activity nevertheless fails to add significantly more to the abstract idea because this amounts to well-understood, routine, and conventional activity.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-8, 10-14, and 16-20 include the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the generic concept by further describing the data being processed or the mathematical relationships/calculations related thereto, thought without additional elements to integrate the claims into a practical application or to add significantly more.  For example, dependent claim 2 describes the data structure as a matrix which, as noted above, is both a mathematical expression as well as simple structure that can be represented by human evaluation/judgement mentally with the aid of pen/paper.  Dependent claims 3-8, 10-14, and 16-20 have been evaluated as well, however these claims are similarly directed to additional details of the mathematical relationships or mental processes as part of the abstract idea itself.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation and transmission of data over a network, which is extra solution activity as well as well-understood, routine, and conventional, as discussed above.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Allowable over the prior art
Claims 1-20  are allowable over the prior art.  In particular, although the prior art of record teaches the limitations of: process messages received from a plurality of devices via a network to determine attribute data associated with a sample population (See Perez et al., US 2012/0072469 at paragraphs 15, 21-23 and 64), determine a plurality of weights based on [demographic data] (Perez at paragraphs 58, 69, and 71-73:  See, e.g., adjustment model 132), and adjust the attribute data based on the weights (Perez at paragraphs 45-49, 69, and Figs. 8A-B) to determine ratings data for the target population (Perez at paragraphs 2, 3, and 13-15; See also, Volovich et al., US 2015/0089523 at paragraph 19:  e.g., apply certain weights to the TV viewership metering data from different providers), Perez et al., Volovich et al. and the other prior art of record does not teach or render obvious the limitations of: determine a plurality of weights based on a data structure having elements corresponding to pairings of ones of a plurality of demographic partition statistics and ones of a plurality of baseline demographic statistics obtained for a target population, the demographic partition statistics corresponding to a plurality of demographic partitions of the sample population, the demographic partition statistics based on the attribute data, a first element of the data structure to combine a first one of the demographic partition statistics with a first one of the baseline demographic statistics of the target population based on a first value and a second value, the first value based on a numerator term of an expression to calculate a corresponding first one of the baseline demographic statistics of the sample population based on the demographic partition statistics, the second value based on a denominator term of the expression, the weights corresponding respectively to the demographic partitions of the sample population (as per independent claim 1), determine a plurality of weights based on a matrix having elements corresponding to pairings of ones of a plurality of demographic partition statistics and ones of a plurality of baseline demographic statistics obtained for a second population, the demographic partition statistics corresponding to a plurality of demographic partitions of the first population, the demographic partition statistics based on the attribute data, a first element of the matrix to combine a first one of the demographic partition statistics with a first one of the baseline demographic statistics of the second population based on a first value and a second value, the first value based on a numerator term of an expression to calculate a corresponding first one of the baseline demographic statistics of the first population based on the demographic partition statistics, the second value based on a denominator term of the expression, the weights corresponding respectively to the demographic partitions of the first population (as per independent claim 9), and means for determining ratings data for a target population, the means for determining the ratings data to: determine a plurality of weights based on a matrix having elements corresponding to pairings of ones of a plurality of strata statistics and ones of a plurality of baseline demographic statistics obtained for a target population, the strata statistics corresponding to a plurality of demographic strata of the sample population, the strata statistics based on attribute data associated with the impression data, a first element of the matrix to combine a first one of the strata statistics with a first one of the baseline demographic statistics of the target population based on a first value and a second value, the first value based on a numerator term of an expression to calculate a corresponding first one of the baseline demographic statistics of the sample population based on the strata statistics, the second value based on a denominator term of the expression, the weights corresponding respectively to the demographic strata of the sample population (as per independent claim 15), thus rendering claims 1/9/15 and their respective dependent claims as allowable over the prior art of record.   These claims are not allowed, however, because they stand rejected under double patenting grounds and/or 35 USC  §101 as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kruger et al. (US 2005/0187972):  discloses features for analyzing and correcting retail data to correct consumer panel biases in the collected data, including utilizing data fusion techniques wherein two or more data sources that provide overlapping measurements are compared and used to correct less accurate/reliable sources (at least paragraphs 19-24 and Fig. 3).
Lambert et al. (US 2012/0260278)
Mazumdar et al. (US 2012/0239809):  discloses a method/apparatus to determine impressions using distributed demographic information, including capturing impressions of audience measurement in response to beacon requests (at least paragraphs 29, 42-44, 57, 65, 67, 72, 75-76, 81-82, 86-89, 120, 128, 147, and Figs. 1-14).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/12/2022